 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
Vv.
Criminal No. CCB-05-0407
KENDALL ALEXANDER, SR.,
..O00...
MEMORANDUM

The motion for relief filed on behalf of Kendall Alexander, Sr. (ECF No. 105) has been
reviewed, together with the government’s motion to hold case in abeyance (ECF No. 107).! A
conference call was held on June 12, 2019,

Mr. Alexander, whose release date would be approximately May 2, 2019, if his good-conduct
time was recalculated immediately, understandably seeks to avoid any delay. As many other courts
have concluded, however, it appears that the plain language of the First Step Act of 2018 extends the
Bureau of Prisons’ time to recalculate inmates’ sentences until the “risk and needs assessment” is
completed, and the Attorney General was given 210 days to complete that task. First Step Act of 2018,
Pub. L. No. 115-391, December 21, 2018, 132 Stat. 5194, § 102(b)(1); United States v. Daniels, 2019
WL 2354388, at *4 (D. Conn. June 4, 2019); Villafane v. White, 2019 WL 2343075, at *1 (MLD. Pa.
June 3, 2019); Musgrove v. Ortiz, 2019 WL 2240563, at *2-3 (D.N.J. May 24, 2019); United States v.
Murgia, 2019 WL 2236067, at *2-3 (D. Alaska May 22, 2019); United States v. Yates, 2019 WL
1779773, at *3 (D. Kan. Apr. 23, 2019); Brown v. Warden of FCI Williamsburg, 2019 WL 1780747, at
*6 (D.S.C. Mar. 25, 2019), report and recommendation adopted, 2019 WL 1773382 (D.S.C. Apr. 23,
2019). Accordingly, Mr. Alexander’s sentence should be recalculated as of (approximately) July 19,
2019, which will become his release date.

Regarding the second aspect of the motion for relief, the court declines to make a

recommendation to the Parole Commission to withdraw the violation warrant, but presumes that the

 

' The court thanks the Federal Public Defender for accepting appointment in this case.

 
Commission will take into account all relevant information, including Mr. Alexander’s conduct during
his incarceration.

A separate Order follows.

June 14, 2019 wl

Date Catherine C. Blake
United States District Judge

 

 
